Citation Nr: 0020151
Decision Date: 04/24/00	Archive Date: 09/08/00

DOCKET NO.  94-27 245	)	DATE APR 24, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for a psychiatric disorder, identified as depressive reaction.


REPRESENTATION

Appellant represented by:	Andrew J. Waghorn, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to March 1964, and from May 1966 to February 1968.

Service connection was granted for a depressive reaction in a March 1968 rating decision.  A 10 percent disability rating was assigned, effective February 3, 1968.  It is noted that this rating was confirmed and continued by several subsequent rating decisions, as well as a September 1986 decision by the Board of Veterans Appeals (Board).  In an April 1991 rating decision, the disability rating was increased to 30 percent, effective November 1, 1990.  The record also reflects that, over the years, the veteran has been assigned various temporary total ratings based upon hospitali-zation for his service-connected depressive reaction.  See 38 C.F.R. § 4.29.

This matter was certified for appeal to the Board following an October 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In this decision, the RO granted a total temporary rating for hospitalization, effective September 10, 1993.  Thereafter, the 30 percent disability rating was to resume, effective November 1, 1993.

This matter was previously before the Board in June 1997, December 1998, and April 1999.  

In June 1997 and December 1998, the case was remanded for additional develop-ment.  Following the Boards June 1997 remand, the RO increased the assigned disability rating to 50 percent, effective November 1, 1993.  Thereafter, in an April 1999 decision, the Board denied the veterans claim for a disability rating in excess of 50 percent for his psychiatric disorder, to include the claim of entitlement to a total rating based upon individual unemployability (TDIU).  The veteran appealed this decision to the United States Court of Appeals for Veterans Claims (hereinafter, the Court).  In an October 1999 Order, the Court vacated and remanded the Boards decision pursuant to a Joint Motion for Remand.  It has now been returned to the Board for further action.

As an additional matter, it is noted that in a February 2000 statement, the veterans current attorney asserted that the evidence indicated that the veteran had cardio-vascular symptoms and skin excoriations as a result of his service-connected depression.  This claim is referred to the RO for appropriate action.


REMAND

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

In general, a veterans claim of increasing severity of a service-connected disability establishes a well-grounded claim for an increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board finds that the veterans claim for an increased evaluation for his psychiatric disorder, identified as a depres-sive reaction, is well grounded.  Because the claim is well grounded, VA has a duty to assist the veteran in developing facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  For the reasons stated below, the Board finds that additional development is necessary for a full and fair determination of the veterans claim.  

In the April 1999 decision, the Board determined that the veteran was not entitled to a disability rating in excess of 50 percent for his service-connected depressive reaction.  The Board noted that a January 1998 VA examination included an Axis II diagnosis of personality pattern disorder, avoidant type.  With respect to this diagnosis it was also noted that the examiner found that the experiences and relationships occurring in the veterans early life had generated the cynical and self-disparaging tendency that had altogether limited his mobilizing of resources for productive activity.  In evaluating the severity of the veterans service-connected depressive reaction, the Board acknowledged that the veteran had been treated for suicidal ideation in the past, and had alleged difficulty in adapting to stressful circumstances (including work or a worklike setting), as well as the inability to establish and maintain effective relationships.  However, the Board found that the veteran was not entitled to a rating in excess of 50 percent, in part, because the findings of the January 1998 VA examiner indicated that these problems might be due to the nonservice-connected personality disorder and not the service-connected depressive reaction.  

In regard to the TDIU claim, the Board noted that it had determined the veteran was entitled to no more than a 50 percent rating for his service-connected depressive reaction, which was and is his only service-connected disability.  Consequently, the veteran did not meet the percentage standards set for in 38 C.F.R. § 4.16(a) for a TDIU.  However, the Board stated that the veteran might still be granted a total rating under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) on an extraschedular basis.  

With respect to the possibility of a TDIU on an extraschedular basis, the Board stated that the medical evidence of record reflected that the veteran continued to suffer from his service-connected depressive reaction, and that he was also suffering from a personality disorder, which was productive of a cynical and self-disparaging tendency that had limited his productive activity, and alcohol abuse, as well as cardiovascular, skin, and musculoskeletal problems, to include left total hip replacement, colorectal cancer, status post resection, duodenal ulcer, possible brain cyst or tumor, and chronic sinusitis.  The Board also noted that there were reports of prior medical problems with hemorrhoids, as well as prior knee surgery.  Based on the foregoing, the Board found that it was evident that non-service-connected disabilities such as the veteran's personality disorder profoundly affected his ability to function, and that he had been treated in the past for numerous physical disabilities.  Thus, the Board concluded that the veteran was not entitled to a TDIU on an extraschedular basis since [o]nly service-connected disabilities may be considered in determining extra-schedular ratings for unemployability.  Tripp v. Derwinski, 3 Vet. App. 173, 176 (1992).

As noted above, in October 1999, an Order of the Court vacated and remanded the Boards April 1999 decision pursuant to a Joint Motion for a Remand.  This Joint Motion asserted that the Board failed to provide an adequate statement of reasons or bases for it decision.  Specifically, it was contended by this Joint Motion that although the Board had noted relevant evidence in its analysis, it had failed to adequately discuss the veterans current symptomatology in the context of the requirements for a higher rating.  This Joint Motion also asserted that the Board did not provide an adequate discussion with regard to the veterans entitlement to a TDIU.  

In a February 2000 statement, the veterans current attorney asserted, among other things, that there was no medical evidence to support the Boards April 1999 assertion that a TDIU was not appropriate because his nonservice-connected conditions profoundly affected his ability to function.  The attorney asserted that the January 1998 VA examiner stated that the personality disorder set the stage for the veterans depression, and that the examiner did not state that the personality disorder was the cause of the veterans depression, nor did the examiner state that the personality disorder contributed significantly to the veterans unemployability.  Also, the attorney asserted that the veterans physical ailments, such as the cardiovascular symptoms and skin excoriations, were shown by the VA examination to be the result of the veterans persistent anxiety, a prominent symptom of his depression.  Moreover, the attorney contended that the veterans VA vocational rehabilitation records indicated that he was unemployable due to his service-connected depressive reaction.

When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As noted above, the Board was of the opinion in the April 1999 decision that the veterans nonservice-connected disabilities, such as his personality disorder and various physical disabilities, contributed to his impairment.  However, it has been asserted by the veterans attorney that such a determination was incorrect.  The Board is of the opinion that a contemporaneous and comprehensive examination of the appellant would materially assist in resolving this dispute.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, the Board concludes that a remand is necessary in the instant case.

The Board also notes that the veterans last psychiatric examination for disability evaluation purposes was conducted in January 1998.  As this examination took place over two years ago, the Board is of the opinion that the evidence on file may not accurately reflect the current severity of the veterans service-connected depressive reaction.  This finding also necessitates a remand in the instant case.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994) (The degree of impairment resulting from a disability is a factual determination and generally the Boards primary focus in such cases is upon the current severity of the disabil-ity).

For the reasons stated above, the Board has determined that a new examination is necessary for a full and fair adjudication of the veterans claim.  Accordingly, the veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the conse-quences of a veterans failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in con-junction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board notes that the veterans current attorney presented various additional contentions in his February 2000 statement, including: 1) VA failed to adjudicate an informal claim for a total rating based upon individual unemployability raised by a September 1985 VA examination, as well as testimony at a January 1986 personal hearing; 2) the veteran is entitled to a 100 percent schedular rating for his service-connected disability, effective November 21, 1989, based upon hospitalization at the VA Medical Center (VAMC) in Brentwood, CA; and 3) a February 1973 claim for an increased rating above 10 percent remained open and pending as a result of VAs failure to issue a Statement of the Case following receipt of the veterans Notice of Disagreement on July 18, 1973.

With respect to the first contention, the veterans attorney noted, in part, that the veteran reported at the September 1985 VA examination that he had been unem-ployed for the previous two years, with only intermittent work as a bar tender.  The attorney argued that this constituted an informal claim pursuant to 38 C.F.R. § 3.157(b).  Additionally, it was noted that at the January 1986 personal hearing the veteran testified, in part, that he was unable to work because he could barely func-tion in every day life and had been subsisting on his wifes part-time salary and welfare.  The attorney further contended that the RO failed to adjudicate this infor-mal claim for TDIU, and that the Board failed to correct this error in its September 1986 decision.  It was stated that the Board is required to adjudicate all claims rea-sonably raised by the record, and its failure to do so is a grave procedural error.  In support of this assertion, the attorney cited to Norris v. West, 12 Vet. App. 413, 421 (1999); Stanton v. Brown, 5 Vet. App. 563, 570 (Board erred in failing to adju-dicate a claim for TDIU where evidence indicated that veteran could not work); and E.F. v. Derwinski, 1 Vet. App. 324, 326 (1991).

In regard to this contention, the Board notes, as a preliminary matter, that the instant case is distinguished from Norris, supra, in that the veteran did not meet the per-centage standards set forth in VA regulations for a TDIU at the time of either the September 1985 VA examination or the January 1986 personal hearing.  Also, the Board notes that it does not appear that the veterans statements at the September 1985 examination or the January 1986 personal hearing constituted an informal claim for TDIU.  The veteran did not state he was seeking TDIU at the time he made those statements.  In fact, those statements were made after the veteran had already perfected an appeal on the issue of entitlement to a disability rating in excess of 10 percent for his service-connected depressive reaction.  The evidence considered by the Board in the September 1986 decision included both the September 1985 VA examination and the January 1986 personal hearing testimony.  Further, the Board noted that the veteran contended that he was unable to function in any type of occupation  as his depression cause[d] him to have no desire to work.  In the September 1986 decision, the Board found that the pertinent evidence of record did not show that the veterans service-connected psychiatric disorder was productive of more than the moderate social and industrial impairment contem-plated by a rating of 10 percent.  The Boards September 1986 decision is final and accepted as correct in the absence of clear and unmistakable error (CUE).  See 38 C.F.R. §§ 20.1100, 20.1104, 20.1400.

Even if the veterans statements at the September 1985 VA examination and the January 1986 personal hearing did constitute an informal claim for TDIU, these contentions go to the effective date following a grant of TDIU.  At this time, the TDIU issue has not yet been resolved, and, for the reasons stated above, the Board has determined that additional development is necessary in order to resolve this issue.  Thus, the Board finds that contentions regarding the proper effective date for a grant of TDIU are premature, and cannot be addressed unless and until the veteran is found to be entitled to these benefits.  Even if a TDIU is granted, the Board would only have jurisdiction to address contentions regarding the proper effective date if the veteran were to then perfect a timely substantive appeal as to this issue.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The veterans attorney has also contended that the veteran is entitled to a 100 per-cent schedular rating for his service-connected disability, effective November 21, 1989, based upon hospitalization at the Brentwood VAMC.  The attorney asserted that the RO failed to respond to the veterans August 21, 1990, Notice of Disagree-ment to a June 4, 1990, rating determination that the veterans disability had not increased from 10 percent.  Similarly, the attorney contended that a February 1973 claim for an increased rating above 10 percent remained open and pending as a result of VAs failure to issue a Statement of the Case following receipt of the veterans Notice of Disagreement on July 18, 1973.

With respect to both of these contentions, the Board notes that pursuant to 38 U.S.C.A. § 7105(a), a request for appellate review by the Board of a decision by the RO is initiated by a Notice of Disagreement and completed by a Substantive Appeal after a Statement of the Case has been furnished.  See 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a Notice of Disagreement with a determination by the RO within one year from the date that that RO mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

After a timely Notice of Disagreement is filed, the RO is to take such review action as is appropriate and, if the matter is not resolved to the claimants satisfaction, issue a Statement of the Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  Once a Statement of the Case is issued, the claimant must then file a Sub-stantive Appeal within 60 days from the date the Statement of the Case is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can reasonably be construed as disagreement with that determination and a desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.

With respect to the purported Notice of Disagreement received in August 1990, the Board notes that in November 1989, the veteran sent correspondence to the Board in which he requested a temporary 100 [percent] rating due to hospitalization.  The veteran did not indicate that he desired anything other than a temporary total rating based upon hospitalization.  See 38 C.F.R. § 4.29.  Moreover, it is noted that this was apparently the first communication received from the veteran since the September 1986 Board decision denying his claim for a disability rating in excess of 10 percent.  Medical records were subsequently obtained that show the veteran was hospitalized at the VAMC in San Diego, California, from October 27, 1989, to November 20, 1989, where he was diagnosed with adjustment disorder and depressed mood.  Thereafter, he was hospitalized at the Brentwood VAMC from November 21, 1989, to January 11, 1990, due to a major depressive episode.  In the June 1990 rating decision, the RO granted a total temporary rating effective October 27, 1989.  This rating was reduced to 10 percent, effective February 1, 1990.  

After the June 1990 rating decision, the next communication from the veteran was a statement, dated in August 1990 but received in September 1990, in which the vet-eran summarized the history of his VA disability benefits, and inquired why he had not been paid for back compensation.  The veteran also stated that he believed

that over the years, with the number of hospitalizations for my service[-]connected disability[,] I believe my 10 [percent] rating should be reviewed and an increase in benefits awarded.  My illness (depression) has become worse and reoccurs more often with little relief from medications.

The Board notes that it does not appear that this statement qualifies as a Notice of Disagreement pursuant to 38 C.F.R. § 20.201.  The language used by the veteran in this statement does not express disagreement with any specific rating decision, nor does he indicate a desire for an appeal.  Furthermore, the June 1990 rating decision was in response to the veterans claim for a temporary total rating based upon hospitalization, and these benefits were granted in this rating decision.  The veteran did not claim that there had been an increase in the overall severity of the service-connected disability until his statement was received in September 1990.  Thus, it appears that the RO properly construed the veterans August 1990 statement as a new claim for an increased rating, and not a Notice of Disagreement.

Regarding the purported Notice of Disagreement received July 18, 1973, the Board notes that even if it were to accept this document as a valid Notice of Disagreement, the Board denied an increased rating in excess of 10 percent for the veterans depressive reaction in the September 1986 decision.  The Board also determined that the veteran was not entitled to an effective date for reinstatement of a compen-sable rating for a depressive reaction prior to February 6, 1984.  As stated above, the Boards September 1986 decision is final and accepted as correct in the absence of CUE.  In 1997, Public Law 105-111, 111 Stat. 2272 (November 21, 1997), amended title 38 of the U. S. Code by inserting new sections 5109A and 7111.  See Dittrich v. West, 11 Vet. App. 10, 11 (1998).  This new sections allow for a claimant to raise a claim of CUE in a Board decision.  However, VA regulations implementing Public Law 105-111 hold that an RO does not have the authority to adjudicate a claim of CUE for a prior Board decision.  Such claims must be made directly to the Board, pursuant to the requirements of 38 C.F.R. § 20.1404.  As the veteran has not filed a claim of CUE regarding the September 1986 Board decision pursuant to the requirements of 38 C.F.R. § 20.1404, the Board has no authority to address this contention.

Moreover, as with the TDIU claim, even if the Board were to accept the July 1973 and August 1990 statements as valid Notices of Disagreement, the attorneys contentions regarding these documents go to the assignment of an effective date for an increased rating, and not to the current severity of the veterans depressive reaction, which is the issue on appeal.  The Board does not have jurisdiction to consider the effective date for the assigned rating absent the perfection of a timely substantive appeal regarding such an issue.  See generally Grantham, supra and Barrera, supra.

For the reasons stated above, this case is REMANDED for the following:

1.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for his psychiatric disorder and obtain those records not on file.

2.  After obtaining any additional medical records to the extent possible, the RO should schedule the veteran for an examination to determine the current severity of his service-connected depressive reaction.  The claims folder should be made available to the examiner for review before the examination.  The examiner must express an opinion as to the extent the veterans occupational and social impairment is due to his service-connected depressive reaction, as opposed to his nonservice-connected personality disorder.  Further, the examiner must express an opinion as to the extent the veterans depressive reaction impairs his ability to engage in substantially gainful employment, including whether it is as likely as not that the veteran is precluded from engaging in substantially gainful employment as a result of the service-connected depressive reaction.

3.  Thereafter, the RO should review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in complete compliance with the directives of this remand and if it is not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the record.  

If the benefits requested on appeal are not granted to the veterans satisfaction, the veteran and his representative should be furnished a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).
